                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARC ANDERSON, et al.,                             Case No. 15-cv-02172-JSW (JCS)
                                                        Plaintiffs,
                                   8
                                                                                            ORDER REGARDING
                                                 v.                                         ADMINISTRATIVE MOTIONS TO
                                   9
                                                                                            FILE DOCUMENTS UNDER SEAL
                                  10     SEAWORLD PARKS AND
                                         ENTERTAINMENT, INC.,                               Re: Dkt. Nos. 247, 248, 250, 268, 273
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          For the reasons stated in the parties’ briefs and declarations, the administrative motions

                                  14   filed as docket entries 247, 248, 250, 268, and 273 are GRANTED.

                                  15          This order is based on the “good cause” standard applicable to confidential discovery

                                  16   documents attached to nondispositive motions only tangentially related to the merits of the case,

                                  17   and should not be taken as a conclusion that “compelling reasons” would justify sealing these

                                  18   documents in a different context. See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092,

                                  19   1101–02 (9th Cir. 2016).

                                  20          Going forward, the parties are reminded that unredacted versions of documents sought to

                                  21   be filed partially under seal must include highlighting to indicate the portions proposed to be

                                  22   redacted, a requirement that the parties satisfied with respect to some but not all of the documents

                                  23   at issue. See Civ. L.R. 79-5(d)(1)(D).

                                  24          IT IS SO ORDERED.

                                  25   Dated: February 6, 2019

                                  26                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  27                                                    Chief Magistrate Judge
                                  28
